People v Medina (2015 NY Slip Op 08631)





People v Medina


2015 NY Slip Op 08631


Decided on November 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015

Gonzalez, P.J., Tom, Mazzarelli, Manzanet-Daniels, JJ.


1128/12 -555/12 16212B 1720/12 16212A 16212

[*1] The People of the State of New York, Respondent, —
vVincent Medina, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from the judgments of the Supreme Court, Bronx County (Judith Lieb, J.), rendered on or about February 21, 2013,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: NOVEMBER 24, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.